



 
EXHIBIT 10.1
 
EXECUTION COPY
 


 


 


 
SALE AGREEMENT
 
BONDABLE TRANSITION PROPERTY SALE AGREEMENT
 
between
 
JCP&L TRANSITION FUNDING II LLC
 
Issuer
 
and
 
JERSEY CENTRAL POWER & LIGHT COMPANY
 
Seller
 
Dated as of August 10, 2006
 


 


--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
DEFINITIONS

   
Page
Section 1.01
Definitions
1
Section 1.02
Other Definitional Purposes
1
       
ARTICLE II
   
CONVEYANCE OF TRANSFERRED BONDABLE TRANSITION PROPERTY
       
Section 2.01
Conveyance of Initial Transferred Bondable Transition Property
3
Section 2.02
Conditions to Conveyance of Bondable Transition Property
4
       
ARTICLE III
   
REPRESENTATIONS AND WARRANTIES OF THE SELLER
       
Section 3.01
Organization and Good Standing
6
Section 3.02
Due Qualification
6
Section 3.03
Power and Authority
6
Section 3.04
Bindling Obligation
6
Section 3.05
No Violation
7
Section 3.06
No Proceedings
7
Section 3.07
Approvals
7
Section 3.08
The Transferred Bondable Transition Property
8
Section 3.09
Solvency
10
       
ARTICLE IV
   
COVENANTS OF THE SELLER
       
Section 4.01
Seller’s Existence
11
Section 4.02
No Liens or Conveyances
11
Section 4.03
Use of Proceeds
11
Section 4.04
Delivery of Collections
11
Section 4.05
Notice of Liens
11
Section 4.06
Compliance with Law
11
Section 4.07
Covenants Related to Transferred Bondable Transition Property
12
Section 4.08
Indemnification Notice
13
Section 4.09
Protection of Title
13
Section 4.10
Taxes
14
       
ARTICLE V
 
  
ADDITIONAL UNDERTAKINGS OF THE SELLER
 
 Section 5.01
 Liability of the Seller; Indemnities
 14
 Section 5.02
 Merger or Consolidation of, or Assumption of the Obligations of, the Seller
 15
 Section 5.03
 Limitation on Liability of the Seller and Others
 16
     
  
ARTICLE VI
 
  
MISCELLANEOUS PROVISIONS
 
 Section 6.01
 Amendment
 17
 Section 6.02
 Notices
 17
 Section 6.03
 Assignment by Seller
 18
 Section 6.04
 Assignment to Trustee
 18
 Section 6.05
 Limitations on Rights of Others
 18
 Section 6.06
 Severability
 18
 Section 6.07
 Separate Counterparts
 18
 Section 6.08
 Headings
 18
 Section 6.09
 Governing Law
 18
 Section 6.10
 Nonpetition Covenant
 18
 
 
 
 EXHIBIT A
Bill of Sale 
 
 EXHIBIT B
 Officers' Certificate
 
 
 
 
 APPENDIX A
Master Definitions
 




1

--------------------------------------------------------------------------------



 

BONDABLE TRANSITION PROPERTY SALE AGREEMENT, dated as of August 10, 2006, by and
between JCP&L TRANSITION FUNDING II LLC, a Delaware limited liability company,
as Issuer (the “Issuer”), and JERSEY CENTRAL POWER & LIGHT COMPANY, a New Jersey
corporation, in its capacity as Seller (the “Seller”) hereunder.
 
W I T N E S S E T H:
 
WHEREAS the Issuer desires to purchase from time to time Bondable Transition
Property created pursuant to the Competition Act and the Financing Order;
 
WHEREAS the Seller is willing to sell Bondable Transition Property to the
Issuer;
 
WHEREAS the Issuer, in order to finance the purchase of the Transferred Bondable
Transition Property, will from time to time issue Transition Bonds under the
Indenture; and
 
WHEREAS the Issuer, to secure its obligations under the Transition Bonds and the
Indenture, will pledge its right, title and interest in, to and under the
Transferred Bondable Transition Property to the Trustee for the benefit of the
owners of the Transition Bonds.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:
 
ARTICLE I  
 
DEFINITIONS
 
Section 1.01   Definitions. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in Appendix A of the
Indenture dated as of August 10, 2006 between the Issuer and The Bank of New
York, as Trustee.
 
Section 1.02   Other Definitional Provisions.
 
(a)   Non-capitalized terms used herein that are defined in the Competition Act,
as the context requires, have the meanings assigned to such terms in the
Competition Act, but without giving effect to amendments to the Competition Act
after the date hereof which have a material adverse effect on the Issuer or the
owners of the Transition Bonds.
 
(b)   All terms defined in this Sale Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
2

--------------------------------------------------------------------------------


 
(c)   The words “hereof”, “herein”, “hereunder” and words of similar import when
used in this Sale Agreement refer to this Sale Agreement as a whole and not to
any particular provision of this Sale Agreement; Article, Section, Schedule and
Exhibit references contained in this Sale Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Sale Agreement unless otherwise
specified; and the term “including” means “including without limitation”.
 
(d)   The definitions contained in this Sale Agreement are applicable to the
singular as well as the plural forms of such terms.
 
ARTICLE II  
 
CONVEYANCE OF TRANSFERRED BONDABLE TRANSITION PROPERTY
 
Section 2.01   Conveyance of Initial Transferred Bondable Transition Property.
 
(a)   In consideration of the Issuer’s payment to or upon the order of the
Seller of $182,400,000 less the underwriting discount, other fees paid to the
underwriters and original issue discount for the Transition Bonds in the
aggregate amount of $1,162,710.52, or $181,237,289.48 (the “Initial Purchase
Price”) by wire transfer of funds immediately available on the date hereof to
Seller’s account no. 323396496 at JPMorgan Chase, New York, New York, routing
transit ABA# 021 000 021, subject to the conditions specified in Section 2.02,
the Seller does hereby irrevocably sell, transfer, assign and otherwise convey
to the Issuer, without recourse (subject to the obligations of the Seller
herein), all right, title and interest of the Seller in, to and under the
Initial Transferred Bondable Transition Property identified in the Bill of Sale
delivered pursuant to Section 2.02(a) on or prior to the Initial Transfer Date
(such sale, transfer, assignment and conveyance of the Initial Transferred
Bondable Transition Property to include, to the fullest extent permitted by the
Competition Act, the New Jersey UCC and the Delaware UCC, and to the extent the
Seller has any interest in any thereof, the assignment of all revenues,
collections, claims, rights, payments, money or proceeds of or arising from the
Transition Bond Charges related to the Initial Transferred Bondable Transition
Property, as the same may be adjusted from time to time). Such sale, transfer,
assignment and conveyance of the Initial Transferred Bondable Transition
Property is hereby expressly stated to be a sale or other absolute transfer from
the Seller to the Issuer and, pursuant to Section 23(a) of the Competition Act
(N.J.S.A. 48:3-72(a)), shall constitute a sale or other absolute transfer of all
of the Seller’s right, title and interest in, to and under, and not a borrowing
secured by, the Initial Transferred Bondable Transition Property. The preceding
sentence is the statement referred to in Section 23(a) of the Competition Act
(N.J.S.A. 48:3-72(a)). The Seller agrees and confirms that upon payment of the
Initial Purchase Price and the execution and delivery of this Sale Agreement and
the related Bill of Sale, the Seller shall have no right, title or interest in,
to or under the Initial Transferred Bondable Transition Property. The Issuer
accepts the transfer and assignment of the Initial Transferred Bondable
Transition Property from the Seller and expressly assumes all of the duties,
obligations and liabilities incident to ownership of the Initial Transferred
Bondable Transition Property, and the Seller hereby relinquishes all dominion
and control over the Initial Transferred Bondable Transition Property to the
Issuer. The relationship of the Issuer and the Seller shall be of buyer and
seller, respectively.
 
3

--------------------------------------------------------------------------------


 
(b)   Subject to the conditions specified in Section 2.02, the Issuer does
hereby purchase the Initial Transferred Bondable Transition Property from the
Seller for the consideration set forth in clause (a) above.
 
(c)   The Seller and the Issuer each acknowledge and agree that the Initial
Purchase Price for the Initial Transferred Bondable Transition Property sold
pursuant to this Sale Agreement is equal to its fair market value at the time of
sale.
 
(d)   The Seller and the Issuer further agree that from time to time the Seller
may offer to sell, transfer, assign and convey, and the Issuer may purchase,
Subsequent Transferred Bondable Transition Property as of Subsequent Transfer
Dates, subject to the conditions specified in Section 2.02, in exchange for
consideration to be agreed upon (the “Subsequent Purchase Price”). The Seller
and the Issuer hereby agree that each such sale, transfer, assignment and
conveyance of any Subsequent Transferred Bondable Transition Property shall
include, to the fullest extent permitted by the Competition Act, the New Jersey
UCC and the Delaware UCC, the assignment of all revenues, collections, claims,
rights, payments, money or proceeds of or arising from the Transition Bond
Charges related to the Subsequent Transferred Bondable Transition Property, as
the same may be adjusted from time to time. Such sale, transfer, assignment and
conveyance of the Subsequent Transferred Bondable Transition Property is hereby
expressly stated to be a sale and absolute transfer and, pursuant to Section
23(a) (N.J.S.A. 48:3 72(a)), of the Competition Act, shall constitute a sale and
absolute transfer of all of the Seller’s right, title and interest in, to and
under, and not a borrowing secured by, the Subsequent Transferred Bondable
Transition Property. The preceding sentence is the statement referred to in
Section 23(a) (N.J.S.A. 48:3 72(a)), of the Competition Act. The Seller agrees
and confirms that after giving effect to any sale contemplated by this clause
(d) and the execution and delivery of the related Bill of Sale, the Seller shall
have no right, title or interest in, to or under the Subsequent Transferred
Bondable Transition Property.
 
(e)   Notwithstanding the foregoing, in the event that any sale, transfer,
assignment and conveyance of any Transferred Bondable Transition Property is
determined by a court of competent jurisdiction not to be a true and absolute
sale as contemplated by the parties hereto and by the Competition Act, then such
sale, transfer, assignment and conveyance shall be treated as a pledge of such
Transferred Bondable Transition Property and the Seller shall be deemed to have
granted, and does hereby grant, as of the date hereof, a security interest in
all of Seller’s right, title and interest in such Transferred Bondable
Transition Property to the Issuer to secure the payment obligation incurred by
the Seller in the amount paid by the Issuer for the Transferred Bondable
Transition Property.
 
Section 2.02   Conditions to Conveyance of Bondable Transition Property. The
obligation of the Seller to sell, and the obligation of the Issuer to purchase,
Bondable Transition Property upon any Transfer Date shall be subject to and
conditioned upon the satisfaction or waiver of each of the following conditions:
 
(a)   on or prior to the Transfer Date, the Seller shall deliver to the Issuer a
duly executed Bill of Sale identifying the Bondable Transition Property to be
conveyed as of that date, substantially in the form of Exhibit A;
 
4

--------------------------------------------------------------------------------


 
(b)   as of the Transfer Date, no breach by the Seller of its representations,
warranties or covenants in this Sale Agreement shall exist and the Seller shall
have delivered to the Issuer and the Trustee an Officers’ Certificate to such
effect in substantially the form and substance as set forth in Exhibit B and no
Servicer Default shall have occurred and be continuing;
 
(c)   as of the Transfer Date:
 
(i)  the Issuer shall have sufficient funds available to pay the purchase price
for the Transferred Bondable Transition Property to be conveyed on such date;
and
 
(ii)  all conditions precedent to the issuance of one or more Series of
Transition Bonds set forth in the Indenture intended to provide such funds shall
have been satisfied or waived by the parties thereto;
 
(d)   on or prior to the Transfer Date, the Seller shall have taken all actions
required under the Competition Act, the Financing Order, the New Jersey UCC and
the Delaware UCC, including, without limitation, filings under the New Jersey
UCC and the Delaware UCC, to transfer to the Issuer ownership of the Transferred
Bondable Transition Property to be conveyed on such date, free and clear of all
Liens other than Liens created by the Issuer pursuant to the Indenture and to
perfect such transfer, and the Issuer shall have taken all actions required for
the Issuer to grant to the Trustee a valid perfected security interest, which
once perfected, will be first priority in the Collateral and maintain such
security interest as of such date, including any filings under the New Jersey
UCC and the Delaware UCC;
 
(e)   in the case of any sale of Subsequent Transferred Bondable Transition
Property only, the Seller shall have provided the Issuer and each Rating Agency
with a notice specifying the Subsequent Transfer Date for the Subsequent
Transferred Bondable Transition Property not later than ten days prior to such
Subsequent Transfer Date;
 
(f)   the Seller shall have delivered to each Rating Agency any Opinions of
Counsel requested by the Rating Agencies;
 
(g)   the Seller shall have delivered to the Trustee and the Issuer an Officers’
Certificate in substantially the form and substance as set forth in Exhibit B
confirming the satisfaction of each condition precedent specified in this
Section 2.02; and
 
(h)   the Seller shall have received the Initial Purchase Price or the
Subsequent Purchase Price, as applicable, in funds immediately available on the
applicable Transfer Date.
 
5

--------------------------------------------------------------------------------


ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
As of each Transfer Date, the Seller makes the following representations and
warranties on which the Issuer has relied and will rely in acquiring Transferred
Bondable Transition Property. The following representations and warranties are
made under existing law as in effect as of such Transfer Date. The Seller shall
not be in breach of any representation or warranty herein as a result of a
change in law occurring after such Transfer Date. The representations and
warranties shall survive the sale of Transferred Bondable Transition Property to
the Issuer and the pledge thereof to the Trustee pursuant to the Indenture. The
Seller agrees that the Issuer will have the right to assign the right to enforce
the following representations and warranties to the Trustee for the benefit of
the Transition Bondholders. The Seller agrees that the representations and
warranties inure to the benefit of the Issuer and the Trustee for the benefit of
the Transition Bondholders.
 
Section 3.01   Organization and Good Standing. The Seller is a corporation duly
organized and in good standing under the laws of the State of New Jersey, with
the full corporate power and authority to own its properties and conduct its
business as currently owned and conducted.
 
Section 3.02   Due Qualification. The Seller is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualifications, licenses
or approvals (except where the failure to so qualify and to obtain such licenses
and approvals would not be reasonably likely to have a material adverse effect
on the Seller’s business, operations, assets, revenues, properties or
prospects).
 
Section 3.03   Power and Authority. The Seller has the full corporate power and
authority to execute and deliver this Sale Agreement and to carry out its terms;
the Seller has the full corporate power and authority to own the Bondable
Transition Property and to sell, transfer, assign and otherwise convey the
Transferred Bondable Transition Property to the Issuer, and the Seller has duly
authorized such sale, transfer, assignment and conveyance to the Issuer by all
necessary corporate action; and the execution, delivery and performance of this
Sale Agreement have been duly authorized by the Seller by all necessary
corporate action.
 
Section 3.04   Binding Obligation. Each of this Sale Agreement and the Bill of
Sale constitutes a legal, valid and binding obligation enforceable against the
Seller in accordance with its terms, subject to bankruptcy, receivership,
insolvency, fraudulent transfer, reorganization, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
 
6

--------------------------------------------------------------------------------


 
Section 3.05   No Violation. The execution and delivery by the Seller of each of
this Sale Agreement and the Bill of Sale, the performance by the Seller of the
transactions contemplated by each of this Sale Agreement and the Bill of Sale
and the fulfillment by the Seller of the terms of this Sale Agreement and the
Bill of Sale do not and will not conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time) a default under, the Seller’s organizational documents or any indenture,
agreement or other instrument to which the Seller is a party or by which the
Seller is bound, or result in the creation or imposition of any lien upon any of
the Seller’s properties pursuant to the terms of any such indenture, agreement
or other instrument, except as contemplated by each of the Basic Documents, or
violate any law or any order, rule or regulation applicable to the Seller of any
court or of any federal or State regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Seller or its
properties.
 
Section 3.06   No Proceedings. Except as disclosed in the prospectus dated July
31, 2006 and the related prospectus supplement dated August 4, 2006, of the
Issuer, relating to the Transition Bonds (together, the “Prospectus”), there are
no proceedings or investigations pending or, to the Seller’s best knowledge,
threatened, before any court, federal or State regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the Seller
or its properties:
 
(a)   asserting the invalidity of any of the Basic Documents or the Transition
Bonds;
 
(b)   seeking to prevent the issuance of the Transition Bonds or the
consummation of any of the transactions contemplated by the Basic Documents or
the Transition Bonds;
 
(c)   seeking any determination or ruling that could reasonably be expected to
materially and adversely affect the performance by the Seller or the Issuer of
their respective obligations under, or the validity or enforceability of, the
Basic Documents or the Transition Bonds;
 
(d)   challenging the Seller’s treatment of the Transition Bonds as debt of the
Seller for federal and State income tax purposes; or
 
(e) challenging the Competition Act, the Financing Order or the Restructuring
Order (insofar as it relates to the sale, assignment or transfer of the
Transferred Bondable Transition Property and the sale of the Transition Bonds).
 
Section 3.07   Approvals. Except for the filing of financing statements and
continuation statements under the New Jersey UCC and the Delaware UCC, no
approval, authorization, consent, order or other action of, or filing with, any
court, federal or State regulatory body, administrative agency or other
governmental instrumentality is required in connection with the execution and
delivery by the Seller and the Issuer of this Sale Agreement, the performance by
the Seller and the Issuer of the transactions contemplated hereby or the
fulfillment by the Seller and the Issuer of the terms hereof, except those that
have been obtained or made.
 
7

--------------------------------------------------------------------------------


 
Section 3.08   The Transferred Bondable Transition Property.
 
(a)   Information. All information provided by the Seller to the Issuer with
respect to the Transferred Bondable Transition Property is correct in all
material respects.
 
(b)   Effect of Transfer. Each sale, transfer, assignment and conveyance herein
contemplated constitutes a sale or other absolute transfer of all right, title
and interest of the Seller in, to and under the Transferred Bondable Transition
Property from the Seller to the Issuer; upon execution and delivery of this Sale
Agreement and the related Bill of Sale, the Seller will have no right, title or
interest in, to or under the Transferred Bondable Transition Property; and the
Transferred Bondable Transition Property would not be part of the estate of the
Seller as debtor in the event of the filing of a bankruptcy petition by or
against the Seller under any bankruptcy law.
 
(c)   Transfer Filings. The Seller is the sole owner of the Transferred Bondable
Transition Property sold to the Issuer on the Transfer Date; and upon the
execution and delivery of this Sale Agreement and the related Bill of Sale, the
Transferred Bondable Transition Property will have been validly sold, assigned,
transferred and conveyed to the Issuer free and clear of all Liens other than
Liens created by the Issuer pursuant to the Indenture. All actions or filings,
including filings with the New Jersey Secretary of State and the Delaware
Secretary of State under the New Jersey UCC and the Delaware UCC, respectively,
necessary in any jurisdiction to give the Issuer a valid perfected ownership
interest (and a valid perfected security interest, that when perfected will be
first priority, pursuant to Section 2.01(e) hereof) in the Transferred Bondable
Transition Property and to grant to the Trustee a valid perfected security
interest that when perfected will be first priority in the Transferred Bondable
Transition Property, free and clear of all Liens of the Seller or anyone else,
other than the Issuer or the Trustee, have been taken or made.
 
(d)   Financing Order Irrevocable; Designee Certification; Process Valid; No
Litigation; Etc.
 
(i)(A)The Financing Order, as issued on June 8, 2006, has been issued by the BPU
in accordance with the Competition Act, and such order and the process by which
it was issued comply with all applicable laws, rules and regulations, including
but not limited to the due process requirements of the United States
Constitution and the New Jersey Constitution. The Financing Order has become
effective pursuant to the Competition Act and is and as of the date of issuance
of any Transition Bonds will be in full force and effect, final and
non-appealable.
 
(B) The Designee Certification has been filed with the BPU in accordance with
the Competition Act and the Financing Order.
 
(ii)  As of the Series Issuance Date, the Transition Bonds of the related Series
will be entitled to the protections provided by the Competition Act and, in
accordance with the Competition Act, the Financing Order and the Transition Bond
Charge authorized therein, subject to the periodic Transition Bond Charge
Adjustments
 
(iii)   authorized in the Financing Order, have become irrevocable and, upon
issuance, each Advice Letter will be irrevocable, final and uncontestable.
 
(iv)  
 
(A) Under the Competition Act, the State of New Jersey may not limit, alter or
impair the Transferred Bondable Transition Property or other rights vested in
the Seller, the Issuer and the Trustee (for the benefit of the Transition
Bondholders) pursuant to the Financing Order until the Transition Bonds are
fully paid and discharged, or in any way limit, alter, impair or reduce the
value or amount of the Transferred Bondable Transition Property as approved by
the BPU pursuant to the Financing Order; and
 
8

--------------------------------------------------------------------------------


(B)   Under the Contract Clauses of the United States Constitution and the New
Jersey Constitution, the State of New Jersey, including the BPU, could not,
absent a demonstration that such action was necessary to serve a significant and
legitimate public purpose, constitutionally take any action of a legislative
character, including the repeal or amendment of the Competition Act, which would
substantially limit, alter or impair the Bondable Transition Property or other
rights vested in the Transition Bondholders pursuant to the Financing Order, or
substantially limit, alter, impair or reduce the value or amount of the Bondable
Transition Property, unless such action is a reasonable exercise of the State of
New Jersey’s sovereign powers and of a character reasonable and appropriate to
the public purpose justifying such action, and under the Takings Clauses of the
United States and New Jersey Constitutions, the State of New Jersey could not
repeal or amend the Competition Act or take any other action in contravention of
its pledge and agreement quoted above without paying just compensation to the
Transition Bondholders, as determined by a court of competent jurisdiction, if
doing so would constitute a permanent appropriation of a substantial property
interest of the Transition Bondholders in the Bondable Transition Property and
deprive the Transition Bondholders of their reasonable expectations arising from
their investments in the Transition Bonds. The Seller, however, does not
represent or warrant that, even if a court were to award just compensation, it
would be sufficient to pay the full amount of principal of and interest on the
Transition Bonds.
 
(v)  There is no order by any court providing for the revocation, alteration,
limitation or other impairment of the Competition Act, the Financing Order, the
Restructuring Order (insofar as it relates to the sale of the Transferred
Bondable Transition Property), any Advice Letter, the Transferred Bondable
Transition Property or the Transition Bond Charge or any rights arising under
any of the foregoing or to enjoin the performance of any obligations under the
Financing Order.
 
(vi)  No other approval, authorization, consent, order or other action of, or
filing with, any court, federal or State regulatory body, administrative agency
or other governmental instrumentality is required in connection with the
creation, sale, transfer, assignment or conveyance of the Transferred Bondable
Transition Property, except those that have been obtained or made.
 
9

--------------------------------------------------------------------------------


(e)   Assumptions. The assumptions used in calculating the Transition Bond
Charge in any Advice Letter delivered by the Seller to the BPU pursuant to the
Financing Order are reasonable and made in good faith. Notwithstanding the
foregoing, the Seller makes no representation or warranty, express or implied,
that the assumptions used in calculating the Transition Bond Charge will in fact
be realized.
 
(f)   Creation of Transferred Bondable Transition Property.
 
(i)  For purposes of the Competition Act, the New Jersey UCC and the Delaware
UCC, the Transferred Bondable Transition Property, upon transfer thereof to the
Issuer, will constitute a presently existing property right;
 
(ii)  the Bondable Transition Property includes, without limitation, (A) the
irrevocable right of the Seller to charge, collect and receive, and be paid from
collections of, the Transition Bond Charge in the amounts necessary to provide
for the full recovery of the Bondable Stranded Costs which have been determined
to be recoverable in the Financing Order and (B) all rights of the Seller under
the Financing Order, including all rights to obtain periodic adjustments of the
Transition Bond Charge pursuant to the Competition Act, and all revenues,
collections, payments, money and proceeds arising under, or with respect to, all
of the foregoing;
 
(iii)  the Bondable Transition Property is not subject to any Lien created by a
previous indenture; and
 
(iv)  the Financing Order, including the right to collect the Transition Bond
Charge, has become irrevocable.
 
Section 3.09   Solvency. After giving effect to the sale, transfer, assignment
and conveyance of any Transferred Bondable Transition Property hereunder, the
Seller:
 
(a)   is solvent and expects to remain solvent;
 
(b)   is adequately capitalized to conduct its business and affairs considering
its size and the nature of its business and intended purposes;
 
(c)   is not engaged in, nor does it expect to engage in, a business for which
its remaining property represents an unreasonably small portion of its capital;
 
(d)   reasonably believes that it will be able to pay its debts as they come
due; and
 
(e)   is able to pay its debts as they mature and does not intend to incur, or
does not believe that it will incur, indebtedness that it will not be able to
repay at its maturity.
 
10

--------------------------------------------------------------------------------


 
ARTICLE IV  
 
COVENANTS OF THE SELLER
 
The Seller makes the following covenants and agrees that these covenants inure
to the benefit of the Issuer and the Trustee for the benefit of the Transition
Bondholders.
 
Section 4.01   Seller’s Existence. Except as provided in Section 5.02 hereof,
and for so long as any of the Transition Bonds are outstanding, the Seller shall
keep in full force and effect its existence as a corporation and remain in good
standing under the laws of the jurisdiction of its organization, and shall
obtain and preserve its qualification to do business in each jurisdiction in
which such qualification is or will be necessary to protect the validity and
enforceability of this Sale Agreement and each other instrument or agreement to
which the Seller is a party necessary to the proper administration of this Sale
Agreement and the transactions contemplated hereby.
 
Section 4.02   No Liens or Conveyances. Except for the sales, transfers,
assignments and conveyances hereunder, the Seller shall not sell, pledge,
assign, transfer or otherwise convey to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on, any of the Transferred Bondable
Transition Property, whether now existing or hereafter created, or any interest
therein. The Seller shall not at any time assert any Lien against or with
respect to any Transferred Bondable Transition Property, and shall defend the
right, title and interest of the Issuer, and upon the pledge of the Issuer to
the Trustee, the Trustee’s right, title and interest in, to and under the
Transferred Bondable Transition Property, whether now existing or hereafter
created, against all claims of third parties claiming through or under the
Seller. The costs of any such defense shall be reimbursed by the Issuer to the
Seller from amounts on deposit in the Collection Account as an Operating
Expense.
 
Section 4.03   Use of Proceeds. The Seller shall use the proceeds from the sale
of the Bondable Transition Property in accordance with the Financing Order and
the Competition Act.
 
Section 4.04   Delivery of Collections. In the event that the Seller is no
longer acting as the Servicer under the Servicing Agreement, if the Seller
receives collections of the Transition Bond Charge with respect to the
Transferred Bondable Transition Property or the proceeds thereof, the Seller
shall pay the Servicer, on behalf of the Issuer, all payments received by the
Seller in respect thereof as soon as practicable after receipt thereof by the
Seller, but in no event later than two Business Days after such receipt.
 
Section 4.05   Notice of Liens. The Seller shall notify the Issuer and the
Trustee promptly after becoming aware of any Lien on any Transferred Bondable
Transition Property other than the conveyances hereunder or under the Indenture.
 
Section 4.06   Compliance with Law. The Seller shall comply with its
organizational or governing documents and all laws, treaties, rules, regulations
and determinations of any governmental instrumentality applicable to the Seller,
except to the extent that failure to so comply would not adversely affect the
Issuer’s or the Trustee’s interests in the Transferred Bondable Transition
Property or under any of the Basic Documents or the Seller’s performance of its
obligations hereunder or under any other Basic Document to which Seller is a
party.
 
11

--------------------------------------------------------------------------------


Section 4.07   Covenants Related to Transferred Bondable Transition Property.
 
(a)   So long as any of the Transition Bonds are Outstanding, the Seller shall:
 
(i)  treat the Transition Bonds as debt of the Issuer and not of the Seller,
except for financial accounting, State or federal regulatory or tax reporting
purposes;
 
(ii)  clearly disclose in its financial statements that it is not the owner of
the Transferred Bondable Transition Property and that the assets of the Issuer
are not available to pay creditors of the Seller or any of its Affiliates (other
than the Issuer);
 
(iii)  clearly disclose all transactions between the Seller and the Issuer and
the effects thereof in accordance with generally accepted accounting principles;
and
 
(iv)  not own or purchase any Transition Bonds.
 
(b)   The Seller agrees that upon the sale, transfer, assignment and conveyance
by the Seller of the Transferred Bondable Transition Property to the Issuer
pursuant to this Sale Agreement:
 
(i)  to the fullest extent permitted by law, including the Competition Act and
applicable BPU Regulations, the Issuer shall have all of the rights originally
held by the Seller with respect to the Transferred Bondable Transition Property
(other than the rights exclusively conferred upon an electric public utility as
set forth in the Competition Act), including the right to collect any amounts
payable by any Customer or Third Party in respect of such Transferred Bondable
Transition Property, notwithstanding any objection or direction to the contrary
by the Seller; and
 
(ii)  any payment by any Customer or Third Party to the Issuer shall discharge
such Customer’s or such Third Party’s obligations in respect of such Transferred
Bondable Transition Property to the extent of such payment, notwithstanding any
objection or direction to the contrary by the Seller.
 
(c)   So long as any of the Transition Bonds are Outstanding:
 
(i)  in all proceedings relating directly or indirectly to the Transferred
Bondable Transition Property, the Seller shall (A) affirmatively certify and
confirm that it has sold the Transferred Bondable Transition Property to the
Issuer (other than for financial accounting, State or federal regulatory or tax
purposes) and (B) not make any statement or reference in respect of the
Transferred Bondable Transition Property that is inconsistent with the ownership
thereof by the Issuer (other than for financial accounting, State or federal
regulatory or tax reporting purposes); and
 
(ii)  the Seller shall not take any action in respect of the Transferred
Bondable Transition Property except as contemplated by the Basic Documents.
 
12

--------------------------------------------------------------------------------


 
Section 4.08   Indemnification Notice. The Seller shall deliver an Officers’
Certificate to the Issuer and Trustee promptly after having obtained knowledge
of the occurrence of any event which requires or which, with the giving or
notice or the passage of time or both, would require the Seller to make any
indemnification payment pursuant to this Sale Agreement.
 
Section 4.09   Protection of Title. The Seller shall execute and file such
filings, and cause to be executed and filed such filings, and take all such
actions, all in such manner and in such places as may be required by law fully
to preserve, maintain, protect and perfect the interests of the Issuer and the
Trustee in the Transferred Bondable Transition Property, including all filings
required under the New Jersey UCC and the Delaware UCC relating to the transfer
of the ownership of the Transferred Bondable Transition Property by the Seller
to the Issuer and the pledge of the Transferred Bondable Transition Property by
the Issuer to the Trustee. The Seller shall deliver (or cause to be delivered)
to the Issuer and the Trustee file-stamped copies of, or filing receipts for,
any document filed as provided above, as soon as available following such
filing. The Seller shall institute any action or proceeding necessary to compel
the performance by the BPU or the State of New Jersey of any of their
obligations or duties under the Competition Act or the Financing Order, and the
Seller agrees to take such legal or administrative actions, including defending
against or instituting and pursuing legal actions and appearing or testifying at
hearings or similar proceedings, in each case as may be reasonably necessary:
 

(a)   
to protect the Issuer and the Trustee for the benefit of the Transition
Bondholders from claims, State actions or other actions or proceedings of third
parties which, if successfully pursued, would result in a breach of any
representation or warranty set forth in Article III of this Sale Agreement or of
any covenant set forth in this Article IV; or

 

(b)   
to block or overturn any attempts to cause a repeal of, modification of or
supplement to the Competition Act, the Financing Order, any Advice Letter, the
Restructuring Order (to the extent it affects the rights of Transition
Bondholders or the validity or value of the Bondable Transition Property), the
Bondable Transition Property or the rights of the Transition Bondholders by
legislative enactment or constitutional amendment that would be adverse to the
Issuer, the Trustee or the Transition Bondholders.

 
The costs of any such actions or proceedings shall be reimbursed by the Issuer
to the Seller from amounts on deposit in the Collection Account as an Operating
Expense. The Seller’s obligations pursuant to this Section 4.09 shall survive
and continue notwithstanding that the payment of Operating Expenses pursuant to
the Indenture may be delayed (it being understood that the Seller may be
required to advance its own funds to satisfy its obligation hereunder). The
Seller designates the Issuer as its agent and attorney-in-fact to execute and
file any of financing statements, continuation statements or other instruments
required by the Issuer pursuant to this Section 4.09, it being understood that
the Issuer shall have no obligation to execute any such instruments. It is also
understood that, subject to the provisions of this Section 4.09, the Seller is
not under any obligation to appear in, prosecute or defend any legal action that
is not incidental to its obligations hereunder, and that in the Seller’s opinion
may involve the Seller in any expense or liability.
 
13

--------------------------------------------------------------------------------


 
Section 4.10   Taxes. So long as any of the Transition Bonds are Outstanding,
the Seller shall, and shall cause each of its subsidiaries to, pay all material
taxes, assessments and governmental charges imposed upon it or any of its
properties or assets (including any Bondable Transition Property which the
Seller is deemed to own for tax purposes) or with respect to any of its
franchises, business, income or property before any penalty accrues thereon if
the failure to pay any such material taxes, assessments and governmental charges
would, after any applicable grace periods, notices or other similar
requirements, result in a Lien on the Transferred Bondable Transition Property;
provided, that no such tax need be paid if the Seller or any of its subsidiaries
is contesting the same in good faith by appropriate proceedings promptly
instituted and diligently conducted and if the Seller or such subsidiary has
established appropriate reserves as shall be required in conformity with
generally accepted accounting principles.
 
ARTICLE V  
 
ADDITIONAL UNDERTAKINGS OF THE SELLER
 
The Seller hereby undertakes the obligations contained in this Article V and
agrees that the Issuer shall have the right to assign its rights with respect to
such obligations to the Trustee for the benefit of the Transition Bondholders.
 
Section 5.01   Liability of the Seller; Indemnities.
 
(a)   The Seller shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Seller under this Sale Agreement.
 
(b)   The Seller shall indemnify the Issuer, each Swap Counterparty, if any, and
the Trustee, for itself and on behalf of the Transition Bondholders, and each of
their respective officers, directors, managers, employees and agents, for, and
defend and hold harmless each such person from and against, any and all taxes
(other than any taxes imposed on the Transition Bondholders solely as a result
of their ownership of the Transition Bonds) that may at any time be imposed on
or asserted against any such person under existing law as of any Transfer Date
as a result of the sale, transfer, assignment and conveyance of the Transferred
Bondable Transition Property by the Seller to the Issuer, the acquisition or
holding of the Transferred Bondable Transition Property by the Issuer or the
issuance and sale by the Issuer of the Transition Bonds, including any sales,
general corporation, personal property, privilege, franchise or license taxes
not recovered by the Issuer through the Transition Bond Charge or through the
Market Transition Charge, but excluding any taxes imposed as a result of a
failure of such person to properly withhold or remit taxes imposed with respect
to payments on any Transition Bond, it being understood that the Transition
Bondholders shall be entitled to enforce their rights against the Seller under
this Section 5.01(b) solely through a cause of action brought for their benefit
by the Trustee in accordance with the terms of the Indenture.
 
14

--------------------------------------------------------------------------------


(c)   The Seller shall indemnify the Issuer, each Swap Counterparty, if any, and
the Trustee, for itself and on behalf of the Transition Bondholders, and each of
their respective officers, directors, managers, employees and agents, for, and
defend and hold harmless each such person from and against, (i) any and all
amounts of principal of and interest on the Transition Bonds (including amounts
owed to Holders of any floating rate Transition Bonds) not paid when due or when
scheduled to be paid in accordance with their terms and the amount of any
deposits to the Issuer required to have been made in accordance with the terms
of the Basic Documents or the Financing Order which are not made when so
required, in each case as a result of the Seller’s breach of any of its
representations, warranties or covenants contained in this Sale Agreement, and
(ii) any and all liabilities, obligations, claims, actions, suits or payments of
any kind whatsoever that may be imposed on or asserted against any such person,
other than any liabilities, obligations or claims for, or payments of, principal
of, or interest on, the Transition Bonds, together with any reasonable costs and
expenses incurred by such person, as a result of the Seller’s breach of any of
its representations, warranties or covenants contained in this Sale Agreement.
 
(d)   Indemnification under this Section 5.01 shall survive any repeal,
modification, or judicial invalidation of, or supplement to the Competition Act
or any Financing Order and shall survive the resignation or removal of the
Trustee and the termination of this Sale Agreement and shall include reasonable
fees and expenses of investigation and litigation (including reasonable
attorneys’ fees and expenses). The Seller shall not indemnify any party under
this Section 5.01 for any changes in law after the Transfer Date.
 
(e)   The indemnification obligation of the Seller under this Section 5.01 shall
be pari passu with all other general unsecured obligations of the Seller.
 
Section 5.02   Merger or Consolidation of, or Assumption of the Obligations of,
the Seller. Any Person:
 

(a)   
into which the Seller may be merged, converted or consolidated and which
succeeds to all or substantially all of the electric distribution business of
the Seller,

 

(b)   
which results from the division of the Seller into two or more Persons and which
succeeds to all or substantially all of the electric distribution business of
the Seller,

 

(c)   
which may result from any merger or consolidation to which the Seller shall be a
party and which succeeds to all or substantially all of the electric
distribution business of the Seller,

 

(d)   
which may succeed to the properties and assets of the Seller substantially as a
whole and which succeeds to all or substantially all of the electric
distribution business of the Seller, or

 

(e)   
which may otherwise succeed to all or substantially all of the electric
distribution business of the Seller,

 
which Person in any of the foregoing cases executes an agreement of assumption
to perform every obligation of the Seller under this Sale Agreement, shall be
the successor to the Seller hereunder without the execution or filing of any
other document or any further act by any of the parties to this Sale Agreement;
provided, however, that
 
15

--------------------------------------------------------------------------------



(i)  
immediately after giving effect to such transaction, no representation, warranty
or covenant made pursuant to Article III or Article IV of this Sale Agreement,
as the case may be, shall have been breached,

 

(ii)  
the Seller shall have delivered to the Issuer and the Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
5.02 and that all conditions precedent, if any, provided for in this Sale
Agreement relating to such transaction have been complied with,

 

(iii)  
the Seller shall have delivered to the Issuer and the Trustee an Opinion of
Counsel either

 

(A)  
stating that, in the opinion of such counsel, all filings to be made by the
Seller and the Issuer, including New Jersey UCC filings and the Delaware UCC
filings, that are necessary fully to preserve and protect fully the respective
interests of the Issuer and the Trustee in the Transferred Bondable Transition
Property have been executed and filed, and reciting the details of such filings,
or

 

(B)  
stating that, in the opinion of such counsel, no such action is necessary to
preserve and protect such interests,

 

(iv)  
the Rating Agencies shall have received prior written notice of such transaction
and

 

(v)  
the Seller shall have delivered to the Issuer and the Trustee an opinion of
independent tax counsel (as selected by, and in form and substance reasonably
satisfactory to, the Seller, and which may be based on a ruling from the
Internal Revenue Service) to the effect that, for federal income tax purposes,
such consolidation or merger will not result in a material adverse federal
income tax consequence to the Seller, the Issuer, the Trustee or the Holders of
the Outstanding Transition Bonds.

 
The Seller shall not consummate any transaction referred to in clauses (a), (b),
(c), (d) or (e) above except upon execution of the above described agreement of
assumption and compliance with clauses (i), (ii), (iii), (iv) and (v) above.
When any Person acquires the properties and assets of the Seller substantially
as a whole and becomes the successor to the Seller in accordance with the terms
of this Section 5.02, then upon the satisfaction of all of the other conditions
of this Section 5.02, the Seller shall automatically and without further notice
be released from its obligations hereunder.
 
Section 5.03   Limitation on Liability of the Seller and Others. The Seller and
any director, officer, employee or agent of the Seller may rely in good faith on
the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person, respecting any matters arising hereunder.
Subject to Section 4.09, the Seller shall not be under any obligation to appear
in, prosecute or defend any legal action that is not incidental to its
obligations under this Sale Agreement, and that in its opinion may involve it in
any expense or liability.
 
16

--------------------------------------------------------------------------------


ARTICLE VI  
 
MISCELLANEOUS PROVISIONS
 
Section 6.01   Amendment. 
 
(a)  This Sale Agreement may be amended by the Seller and the Issuer, with the
consent of the Trustee, provided written notice of the substance of the
amendment is provided by the Issuer to each Rating Agency.
 
(b) Prior to the execution of any amendment to this Sale Agreement, the Issuer
and the Trustee shall be entitled to receive and rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Sale Agreement. The Issuer and the Trustee may, but shall not be obligated to,
enter into any such amendment which affects their own rights, duties or
immunities under this Sale Agreement or otherwise.
 
Section 6.02   Notices. Unless otherwise specifically provided herein, all
notices, directions, consents and waivers required under the terms and
provisions of this Sale Agreement shall be in English and in writing, and any
such notice, direction, consent or waiver may be given by United States
first-class mail, reputable overnight courier service, facsimile transmission or
electronic mail (confirmed by telephone, United States first-class mail or
reputable overnight courier service in the case of notice by facsimile
transmission or electronic mail) or any other customary means of communication,
and any such notice, direction, consent or waiver shall be effective when
delivered or transmitted, or if mailed, five days after deposit in the United
States first-class mail with proper postage for first-class mail prepaid:
 

(a)   
in the case of the Seller, at Jersey Central Power & Light Company, 76 South
Main Street, Akron, Ohio 44308, Attention: Treasurer;

 

(b)   
in the case of the Issuer, at JCP&L Transition Funding II LLC, 103 Foulk Road,
Suite 202, Wilmington, Delaware 19803, with a copy to JCP&L Transition Funding
II LLC, c/o FirstEnergy Service Company, 76 South Main Street, Akron, Ohio
44308, Attention: Managers;

 

(c)   
in the case of Moody’s, at Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007;

 

(d)   
in the case of Standard & Poor’s, at Standard & Poor’s, Structured Finance, ABS
Surveillance Group, 55 Water Street, 41st Floor, New York, New York 10041-0003,
Fax: 212-438-2664;

 

(e)   
in the case of Fitch, at Fitch, Inc., One State Street Plaza, New York, New York
10004, Attention: ABS Surveillance; and

 

(f)   
in the case of the Trustee, at the address provided for notices or
communications to the Trustee in Section 11.04(a) of the Indenture;

 
or, as to each of the foregoing, at such other address as shall be designated by
written notice to the other parties.
 
17

--------------------------------------------------------------------------------


Section 6.03   Assignment by Seller. Subject to Section 5.02, this Sale
Agreement may not be assigned by the Seller.
 
Section 6.04   Assignment to Trustee. The Seller hereby acknowledges and
consents to any pledge, assignment and grant of a security interest by the
Issuer to the Trustee pursuant to the Indenture of all right, title and interest
of the Issuer in, to and under the Transferred Bondable Transition Property and
the proceeds thereof and the assignment of any or all of the Issuer’s rights
hereunder to the Trustee.
 
Section 6.05   Limitations on Rights of Others. The provisions of this Sale
Agreement are solely for the benefit of the Seller, the Issuer and the Trustee,
on behalf of itself and the Transition Bondholders, and nothing in this Sale
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Collateral or under
or in respect of this Sale Agreement or any covenants, conditions or provisions
contained herein.
 
Section 6.06   Severability. Any provision of this Sale Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
Section 6.07   Separate Counterparts. This Sale Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
Section 6.08   Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
Section 6.09   Governing Law. THIS SALE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 6.10   Nonpetition Covenant. Notwithstanding any prior termination of
this Sale Agreement or the Indenture, the Seller hereby covenants and agrees
that it shall not, prior to the date which is one year and one day after the
termination of the Indenture and the payment in full of the Transition Bonds,
any other amounts owed under the Indenture, including, without limitation any
amounts owed to third-party credit enhancers, and any amounts owed under
Interest Rate Swap Agreements, acquiesce, petition or otherwise invoke or, cause
the Issuer to invoke, the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer under any federal
or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of the property of the Issuer, or ordering
the winding up or liquidation of the affairs of the Issuer.
 


 

18

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be
duly executed and delivered by their respective duly authorized oficers as of
the date and year first above written.
 
 

 
JCP&L TRANSITION FUNDING II LLC,
as Issuer
         By:
 
 
Name: Randy Scilla
 
Title: Assistant Treasurer
 
 
     
JERSEY CENTRAL POWER & LIGHT COMPANY,
as Seller
         By:   
Name: Randy Scilla
 
Title: Assistant Treasurer







--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
BILL OF SALE
 
For good and valuable consideration, the receipt of which is hereby
acknowledged, JERSEY CENTRAL POWER & LIGHT COMPANY, a New Jersey corporation
(the “Seller”), does hereby sell, assign, transfer and convey to JCP&L
TRANSITION FUNDING II LLC, a Delaware limited liability company (the “Issuer”),
without recourse except as provided in the Bondable Transition Property Sale
Agreement dated as of _________, 2006 (the “Sale Agreement”) between the Issuer
and the Seller, all of the Seller’s right, title and interest in, to and under
all of its Bondable Transition Property, which sale, assignment, transfer and
conveyance of such Bondable Transition Property shall include, as provided in
the Competition Act, the sale, assignment, transfer and conveyance of all of the
Seller’s right, title and interest in, to and under all revenues, collections,
payments, money or proceeds arising under or with respect to the Transition Bond
Charge related to such Bondable Transition Property, as the same may be adjusted
from time to time in accordance with the Competition Act and the Financing
Order, to have and to hold the same unto the Issuer and to the successors and
assigns of the Issuer, forever.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in Appendix A of the Indenture dated as of __________,
2006 between the Issuer and The Bank of New York, as Trustee.
 
This Bill of Sale is governed by the laws of the State of New Jersey.
 
IN WITNESS WHEREOF, the Seller has duly executed and delivered this Bill of Sale
this ___ day of __________, 2006.
 

 
JERSEY CENTRAL POWER & LIGHT COMPANY,
as Seller
         By:    
Name: 
 
Title: 
 



 
 

 Accepted this _____ day of ________, 2006.              JCP&L TRANSITION
FUNDING II LLC,      as Issuer              

 

 By:      Name:    Title:

 
 

                                           


--------------------------------------------------------------------------------




EXHIBIT B
 
OFFICERS’ CERTIFICATE




We, __________, __________ and___________, _________________ of Jersey Central
Power & Light Company (the "Company"), pursuant to Sections 2.02(b) and 2.02(g)
of the Bondable Transition Property Sale Agreement, dated as of _______, 2006
(the “Sale Agreement”), by and between JCP&L Transition Funding II LLC and the
Company, hereby certify as follows (capitalized terms used herein and not
otherwise defined have the meanings set forth in the Sale Agreement):
 
(i)
No breach by the Company of its representations, warranties or covenants in the
Sale Agreement exists; and

 
(ii)
Each condition precedent that must be satisfied by the Company under Section
2.02 of the Sale Agreement has been satisfied.

 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, we have hereunto set our hands this ___ day of _____, 2006.
 
 
 

     
 Name:
 Title:
               Name:    Title:











 




 






 

--------------------------------------------------------------------------------


 
 


 


 